DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 07/23/2020. As directed by the amendment: claims 1, 11, 13, 18 have been amended; claims 14-17 have been canceled; and no new claims have been added. Thus, claims 1-13, 18-19 are presently pending in this application.

Response to Arguments 
Applicant’s argument pages 6-8 of the remarks filed 07/23/2020 that the cited prior arts fail to disclose/teach the amended limitations in the independent claims. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1, lines 15-16 “the plurality of sheath pockets being localized and not running continuously along the sheath”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feig et al. (US 2015/0306361).
Regarding claim 1, Feig discloses 
A catheter assembly (400, figs. 34-35. Examiner notes: see par. 0280, the shaft 401 of the catheter 400 is configured as an OVT catheter shaft similar to the configuration of the OVT catheter shafts 1 and 101. Therefore, see fig. 1 for the overall configuration of the catheter assembly) having a length (length of 400, see figs. 1, 34-35) comprising: 
an elongate member (6, figs. 1, 34-35, pars. 0106 and 0272-0273) having a first fluid channel (channel of 6) and a length (length of 6) (see figs. 1, 34-35); 
a sheath (410, figs. 34-35, pars. 0270-0275) along the elongate member (6) (Examiner notes: see fig. 35, sheath 410 is positioned along distal portion of elongate member 6) and selectively attached to the elongate member (6) (Examiner notes: see figs. 34-35, the distal end of sheath 410 is attached to the distal end portion of elongate member 6), the sheath (410) having a first relaxed configuration (fig. 35, when 410 is deflated) and a second pressurized configuration (fig. 34, when 410 is inflated) and cooperating with the elongate member (6) to form a second fluid channel (channel of 410 to inflate/deflate 410); 
a first delivery port (12A, fig. 1 and par. 0107) in communication with the first fluid channel (channel of 6) adapted to deliver a fluid through the first fluid channel to a first location along the length of the elongate member (Examiner notes: the limitation “adapted to deliver a 
a second delivery port (12B, fig. 1 and par. 0107) in communication with the second fluid channel (channel of 410) adapted to deliver a fluid through the second fluid channel to a second location along the length of the elongate member (Examiner notes: the limitation “adapted to deliver a fluid through the second fluid channel to a second location along the length of the elongate member” is interpreted as functional limitation. See figs. 1 and 34-35, port 12B is in communication with channel of 410 such that it is capable of delivering fluid through channel of 410 to a location along the distal portion of elongate member 6 to provide inflation fluid to 410), 
wherein the sheath (410) is loosely fitted along the elongate member (6) in the first relaxed configuration (fig. 35) such that a plurality of sheath pockets (see annotated fig. 35 below) are created along the elongate member (6) between the sheath (410) and the elongate member (6), the plurality of sheath pockets (see annotated fig. 35 below) being localized and not running continuously along the sheath (410) (see annotated fig. 35 below).

    PNG
    media_image1.png
    409
    511
    media_image1.png
    Greyscale


Regarding claim 2, Feig discloses 
The catheter assembly of claim 1, wherein the sheath (410) is attached to a hub (12) (Examiner notes: see fig. 1, sheath 410 is attached element 4 and element 4 is attached to hub 12. Therefore, sheath 410 is attached to hub 12 via element 4) including the first delivery port (12A, fig. 1) and the second delivery port (12B, fig. 1).
Regarding claim 3, Feig discloses 
The catheter assembly of claim 1, wherein the elongate member (6) is attached to a hub (12, fig. 1).
Regarding claim 4, Feig discloses 

Regarding claim 5, Feig discloses 
The catheter assembly of claim 1, wherein the sheath (410) is attached entirely around a portion along the length of the elongate member (6) (Examiner notes: see figs. 34-35, sheath 410 is attached entirely around the distal portion along the length of elongate member 6).
Regarding claim 6, Feig discloses 
The catheter assembly of claim 1, wherein the first relaxed configuration (fig. 35) has a circumference around the sheath (circumference of 410 in fig. 35) and the second pressurized configuration (fig. 34) has a circumference around the sheath (circumference of 410 in fig. 34), and the second pressurized configuration circumference around the sheath is greater than the first relaxed configuration circumference around the sheath (see figs. 34-35).
Regarding claim 7, Feig discloses 
The catheter assembly of claim 1, wherein the sheath (410) transitions to the pressurized configuration (fig. 35) upon application of an internal fluid pressure (Examiner notes: see par. 0107, the introduction of an inflation fluid into space 20 formed between the inner surface of the outer conduit 4 and the outer surface of the inner conduit 6. Therefore, the introduction of an inflation fluid into 410, 410 is inflated and in the pressurized configuration) and returns towards the relaxed configuration and away from the pressurized configuration when the internal fluid pressure is released (Examiner notes: see fig. 34, when the inflation fluid is withdrawn, 410 is deflated and in the relaxed configuration).
Regarding claim 8, Feig discloses 
The catheter assembly of claim 1, further comprising an endoprosthesis (stent, pars. 0045 and 0078).
Regarding claim 9, Feig discloses 
The catheter assembly of claim 1, wherein the elongate member (6) is a shaft of a catheter (1) (see fig. 1 and par. 0106).
Regarding claim 10, Feig discloses 
The catheter assembly of claim 1, wherein the catheter assembly (400) is configured for hydrating biological tissue of a body conduit (Examiner notes: the limitation “is configured for hydrating biological tissue of a body conduit” is interpreted as functional limitation. See fig. 1, the elongate member 6 comprises a lumen which is capable of delivering fluid to patient’s tissue).
Regarding claim 18, Feig discloses 
A multi-channel catheter assembly (400, figs. 34-35. Examiner notes: see par. 0280, the shaft 401 of the catheter 400 is configured as an OVT catheter shaft similar to the configuration of the OVT catheter shafts 1 and 101. Therefore, see fig. 1 for the overall configuration of the catheter assembly) having a length (length of 400, see figs. 1, 34-35) comprising: 
an elongate member (6, figs. 1, 34-35, pars. 0106 and 0272-0273) having a first fluid channel (channel of 6); 
a sheath (410, figs. 34-35, pars. 0270-0275) along the elongate member (6) (Examiner notes: see fig. 35, sheath 410 is positioned along distal portion of elongate member 6), the sheath (410) having a first relaxed configuration (fig. 35) and a second pressurized configuration (fig. 34) and cooperating with the elongate member (6) to form a second fluid channel (channel of 410) (see figs. 1, 34-35); 
a first delivery port (12A, fig. 1 and par. 0107) in communication with the first fluid channel (channel of 6); and 
a second delivery port (12B, fig. 1 and par. 0107) in communication with the second fluid channel (channel of 410), wherein the sheath (410) is loosely fitted along the elongate member (6) in the first relaxed configuration (fig. 35) such that a plurality of sheath pockets (see 

    PNG
    media_image1.png
    409
    511
    media_image1.png
    Greyscale

Regarding claim 19, Feig discloses 
The catheter assembly of claim 18, wherein the sheath (410) is attached to a hub (12) (Examiner notes: see fig. 1, sheath 410 is attached element 4 and element 4 is attached to hub 12. Therefore, sheath 410 is attached to hub 12 via element 4) including the first delivery port (12A, fig. 1) and the second delivery port (12B, fig. 1).

Allowable Subject Matter
Claims 11-13 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Feig et al. (US 2015/0306361), Allen et al. (US 2016/0067444)
Regarding claim 11, prior arts fails to disclose/teach among all the limitation or render obvious a catheter assembly comprising a sheath wherein the sheath comprises at least one macroscopic sheath aperture and wherein the sheath is loosely fitted along the elongated element in the first relaxed configuration such that a plurality of sheath pockets are created along the elongated element between the sheath and the elongated element, the plurality of sheath pockets being localized and not running continuously along the sheath, in combination with the total structure and function as claimed. 
Feig only discloses a catheter assembly (400, figs. 34-35) comprising a sheath (410) wherein the sheath is loosely fitted along the elongated element in the first relaxed configuration such that a plurality of sheath pockets are created along the elongated element between the sheath and the elongated element, the plurality of sheath pockets being localized and not running continuously along the sheath (see fig. 35) and the sheath (410) is a sealed balloon. 
Allen only discloses a catheter assembly (1, par. 0108) comprising a sheath (5) with at least one macroscopic aperture (15); wherein the sheath (5) is loosely fitted along the elongated element in the first relaxed configuration (see par. 0138 and fig. 49) such that a plurality of sheath pockets (pockets formed by the indentations/striation 60 and the inner surface of sheath 5) are created along the elongate member (2) between the sheath (5) and the elongate member (2) (see fig. 49); and wherein the sheath pockets run continuously along the sheath 5.
No combination of prior art was found to teach or suggest each and every element of claim 11.
Examiner notes: see also Hanlon et al. (US 2011/0264133), Falkner et al. (US 2011/0202067), Gellman et al. (US 2011/0190683), Bishop et al. (US 2011/0152763), Wolfe .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DUNG T ULSH/Examiner, Art Unit 3783